DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s response filed on 01/20/2021.
	 
Claims 1 and 9 are amended; claims 2, 3, 5-8, 10, 11, and 13-17 are unchanged; therefore claims 1-3, 5-11, and 13-17 remain pending in the application, of which, claims 1 and 9 are presented in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. 
Applicant argues that Matsui reference does not teach a non-volatile memory that performs the function of main memory, (pg. 7 of Response), the examiner respectfully disagrees. Matsui, Fig. 1 and [0035]-[0038], discloses a file system 
Applicant further argues that Ganesh does not teach changing a read/write file attribute (pgs. 7-8 of Response), the examiner respectfully disagrees. Ganesh, Col. 6 lines 3-16, discloses transaction summary data specifying a data buffer refresh time, a data buffer commit time, and an active transaction flag. The active transaction flag indicates whether any transactions had operated on the data and were still active (not yet committed). The examiner further interprets the active transaction flag/status flag for as attributes. Ganesh, Col. 6 line 50 - Col. 7 line 17, discloses transaction list that contains information about transactions to data items. The status flag for active transactions is set as "A" and set to "C" once committed. Examiner interprets the “active” status as an attribute that enables writing and when the status flag for an active transaction is changed to “committed” to be an attribute of the page being set from write to read-only. The examiner interprets the data items to be data files and further interprets that transaction information like the status flag for data items (e.g. data file) as file attributes. Therefore, Ganesh does teach changing a read/write file attribute.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (U.S. Pub. No. 2006/0069885, previously cited), hereinafter Matsui, in view of Whitehead et al. (U.S. Pub. No. 2016/0042046, previously cited), hereinafter Whitehead, and further in view of Ganesh et al. (U.S. Pat. No. 6,192,377, previously cited), hereinafter Ganesh.

Regarding independent claim 1, Matsui teaches an electronic device comprising: a non-volatile new memory configured to include a file system region serving as a main memory of the electronic device and a main memory region (Matsui, Fig. 1 and [0035]-[0038], discloses a file system comprising a file management system, storage unit, buffer memory and local memory. The storage area (disk area) of the storage unit is divided into a data segment area occupied by files and a shadow segment area which is a temporary write area that temporarily stores the updated data (updated pages) of each file. The examiner interprets the storage area/disk area of the storage unit as non-volatile memory that is divided into a data segment area occupied by files (i.e. file system region) and a shadow segment area which is a temporary write area that temporarily stores the updated data (e.g. main memory region).) 
the file system region including a memory buffer and a storage for files of a file system (Matsui, [0035]-[0037], discloses a file system comprising a file management system, storage unit, buffer memory and local memory. The storage area (disk area) of the storage unit is divided into a data segment area occupied by files and a shadow segment area which is a temporary write area that temporarily stores the updated data (updated pages) of each file.) including a file page including at least one data block, the storage including a pre-stored data block; (Matsui, [0036], discloses each file is a management unit stored in a database, and is physically formed from extents. Each extent is an allocated physical continuous page area of a designated size. Matsui, [0055]-[0057], discloses updates are performed by copying data (image) of a to-be-updated page to a page in the shadow segment area and updating the data in the page. The current-page read module of the read module reads data from the to-be-updated page and copied to a page in the shadow segment area. If a buffer memory is provided between the file management system and the storage unit, this copy process is actually performed on the page (block) in the buffer memory that corresponds to the page and updates to the page in the shadow segment area is also performed on the page (block) in the buffer memory that corresponds to the page.) and
a processor configured to perform computing and perform a previous first checkpointing on the main memory region and a previous second checkpointing on the file system region (Matsui, Fig. 6 and [0067]-[0073], discloses a checkpointing 
	create a second page in the main memory region and copy original data of the first page from the first page to the second page for the purpose of roll-back; (Matsui, [0055]-[0057], discloses updates are performed by copying data (image) of a to-be-updated page to a page in the shadow segment area and updating the data in the page. The current-page read module of the read module reads data from the to-be-updated page and copied to a page in the shadow segment area. If a buffer memory is provided between the file management system and the storage unit, this copy process is actually performed on the page (block) in the buffer memory that corresponds to the page and updates to the page in the shadow segment area is also performed on the page (block) in the buffer memory that corresponds to the page. Matsui, [0107], discloses if failure has occurred data is restored to the original state based on backup data.)
remove the second page, (Matsui, Fig. 6 and [0071]-[0072], discloses as part of the checkpoint process if the buffer memory contains any updated page that is not reflected in the data segment area, the updated-page flush module of the commit module flushes the updated page to the corresponding page of the data segment area. Examiner interprets flushing the buffer to be removing the page from buffer.)
	update data of the second page to data of the first page in the main memory region at the time of occurrence of an error; (Matsui, [0055]-[0057], discloses updates are performed by copying data (image) of a to-be-updated page to a page in the shadow segment area and updating the data in the page. The current-page 
write a new version data block and metadata updated based on the first page to the memory buffer, apply the new version data block and the updated metadata in the memory buffer to the file page in the storage at the time of performing a second checkpointing, (Matsui, [0055]-[0057], discloses updates are performed by copying data (image) of a to-be-updated page to a page in the shadow segment area and updating the data in the page. The current-page read module of the read module reads data from the to-be-updated page and copied to a page in the shadow segment area. If a buffer memory is provided between the file management system and the storage unit, this copy process is actually performed on the page (block) in the buffer memory that corresponds to the page and updates to the page in the shadow segment area is also performed on the page (block) in the buffer memory that corresponds to the page. Matsui, Fig. 6 and [0067]-[0073], discloses a checkpointing process that commits any updated page that is not reflected in the data segment area contained in the buffer memory to the data segment area using the updated-page flush module of the commit module to flush the updated page to the corresponding page of the data segment area.) and
delete and roll back data in the main memory region at the time of occurrence of an error at the time of performing the computing and the first checkpointing on the main memory region, (Matsui, [0107], discloses if failure has occurred data is restored to the original state based on backup data.)
wherein the non-volatile new memory serves as a main memory and a storage, and is composed of one device. (Matsui, Fig. 1 and [0035]-[0038], discloses a file system comprising a file management system, storage unit, buffer memory and local memory. The storage area (disk area) of the storage unit is divided into a data segment area occupied by files and a shadow segment area which is a temporary write area that temporarily stores the updated data (updated pages) of each file. The examiner interprets the storage area/disk area of the storage unit as non-volatile memory in a single device that is divided into a data segment area occupied by files (i.e. storage) and a shadow segment area which is a temporary write area that temporarily stores the updated data (e.g. main memory).)
However, Matsui does not explicitly teach checkpointing depending on a predetermined condition, 
On the other hand, Whitehead teaches checkpointing on the file system region depending on a predetermined condition, (Whitehead, [0064]-[0065], discloses that snapshots are versioning-enabled backup copies that capture the state of the data at a point in time for the purpose of disaster recovery. Whitehead, [0166], discloses creating snapshots based on a regularly scheduled snapshot schedule.)
Matsui [0107] teaches that checkpoints are used to restore data to the original state based on backup data if a failure has occurred. The snapshots of Whitehead can 
One of ordinary skill in the art would be motivated to do so to provide a distributed data store that has consistency, availability, and partition tolerance, as taught by Whitehead [0003].
However, Matsui, in view of Whitehead, does not explicitly teach a main memory region including a checkpoint table to which information on a page in which data of the main memory region are changed is written, 
wherein the processor is configured to, set a file attribute of pages of the main memory region to read-only after initializing the checkpoint table; 
in the case in which a data update on a first page of the main memory region is requested, write information on the first page to the checkpoint table;
write information on the second page to the checkpoint table, and change a file attribute of the first page into write and maintain the changed file attribute up to a next checkpoint section; 
	initialize the checkpoint table, and set the file attribute of the first page, which is write, to read-only at the time of performing a first checkpointing;
On the other hand, Ganesh teaches a main memory region including a checkpoint table to which information on a page in which data of the main memory region are changed is written, (Ganesh, Col. 6 line 50 - Col. 7 line 17, discloses transaction list that contains information about transactions to data items. Ganesh, Fig. 1 and Col. 7 line 20 - Col. 9 line 65, discloses initializing transaction summary data that is used to determine version of a data item to be read/provided that has all committed changes to the data up to a certain time.) 
wherein the processor is configured to, set a file attribute of pages of the main memory region to read-only after initializing the checkpoint table; (Ganesh, Col. 1 line 56 - Col. 2 line 38 and Col. 10 lines 48-67, discloses snapshots with associated MUST SEE and CANNOT SEE times set where a snapshot version is read only if the data was committed before a specified time. Examiner interprets snapshots to be part of back-up/checkpointing process. Also, Ganesh, Col. 6 lines 3-16, discloses transaction summary data specifying a data buffer refresh time, a data buffer commit time, and an active transaction flag. The active transaction flag indicates whether any transactions had operated on the data and were still active (not yet committed). The examiner further interprets the active transaction flag/status flag for as attributes. Ganesh, Col. 6 line 50 - Col. 7 line 17, discloses transaction list that contains information about transactions to data items. The status flag for active transactions is set as "A" and set to "C" once committed. Examiner interprets the “active” status as an attribute that enables writing and when the status flag for an active transaction is changed to “committed” to be an attribute of the page being set from write to read-only. The examiner interprets the data items to be data files and further interprets that transaction information like the status flag for data items (e.g. data file) as file attributes.)
in the case in which a data update on a first page of the main memory region is requested, write information on the first page to the checkpoint table; (Ganesh, Fig. 2 and Col. 9 line 41-48, discloses loading a copy of a data block into a data buffer is performed in response to a transaction requesting one or more data items within the data block.)
write information on the second page to the checkpoint table, and change a file attribute of the first page into write and maintain the changed file attribute up to a next checkpoint section; (Ganesh, Col. 6 lines 3-16, discloses transaction summary data specifying a data buffer refresh time, a data buffer commit time, and an active transaction flag. The active transaction flag indicates whether any transactions had operated on the data and were still active (not yet committed). The examiner further interprets the active transaction flag/status flag for as attributes. Ganesh, Col. 6 line 50 - Col. 7 line 17, discloses transaction list that contains information about transactions to data items. The status flag for active transactions is set as "A" and set to "C" once committed. Examiner interprets that a status flag for active not committed transactions to be an attribute of the page set to write. The examiner interprets the data items to be data files and further interprets that transaction information like the status flag for data items (e.g. data file) as file attributes. Ganesh, Fig. 1 and Col. 7 line 20 - Col. 9 line 65, discloses initializing transaction summary data that is used to determine version of a data item to be read/provided that has all committed changes to the data up to a certain time.)
initialize the checkpoint table, and set the file attribute of the first page, which is write, to read-only at the time of performing a first checkpointing; The examiner further interprets the active transaction flag/status flag for as attributes. Ganesh, Col. 6 line 50 - Col. 7 line 17, discloses transaction list that contains information about transactions to data items. The status flag for active transactions is set as "A" and set to "C" once committed. Examiner interprets the “active” status as an attribute that enables writing and when the status flag for an active transaction is changed to “committed” to be an attribute of the page being set from write to read-only. The examiner interprets the data items to be data files and further interprets that transaction information like the status flag for data items (e.g. data file) as file attributes. Ganesh, Fig. 1 and Col. 7 line 20 - Col. 9 line 65, discloses initializing transaction summary data that is used to determine version of a data item to be read/provided that has all committed changes to the data up to a certain time.)
Ganesh also teaches create a second page in the main memory region and copy original data of the first page from the first page to the second page for the purpose of roll-back; (Ganesh, Fig. 2 and Col. 9 line 41-48, discloses loading a copy of a data block into a data buffer is performed in response to a transaction requesting one or more data items within the data block. Ganesh, Fig. 2 and Col. 9 line 16-18, discloses using undo records to remove or “roll back” the changes in the data buffer that were made by transactions that have a commit time after the snapshot time.) 
Matsui [0107] teaches that checkpoints are used to restore data to the original state based on backup data if a failure has occurred. The snapshots of Ganesh can be 
One of ordinary skill in the art would be motivated to do so to provide an approach for determining whether a transaction in a database system can use a particular version of a data block, that requires relatively fewer system resources than prior approaches, as taught by Ganesh Col. 4 lines 58-64.
 
Regarding claim 2, Matsui, in view of Whitehead and Ganesh, teaches the electronic device as claimed in claim 1, wherein the processor is configured to roll back the second page to the first page in the main memory region based on the information written to the checkpoint table or remove new data in the memory buffer to roll back the new data in the memory buffer to data at a recent checkpointing time, in the case in which an error occurs at the time of performing the computing. (Ganesh, Col. 6 line 50 - Col. 7 line 17, discloses transaction list that contains information about transactions to data items. Ganesh, Fig. 1 and Col. 7 line 20 - Col. 9 line 65, discloses initializing transaction summary data that is used to determine version of a data item to be read/provided that has all committed changes to the data up to a certain time. Ganesh, Fig. 2 and Col. 9 line 16-18, discloses using undo records to remove or “roll back” the changes in the data buffer that were made by transactions that 
Claim 10 recites substantially the same limitations as claim 2, and is rejected for substantially the same reasons.
 
Regarding claim 3, Matsui, in view of Whitehead and Ganesh, teaches the electronic device as claimed in claim 1, wherein the processor is configured to roll back the second page to the first page based on the information written to the checkpoint table in the case in which an error occurs at the time of performing the first checkpointing on the main memory region. (Ganesh, Col. 6 line 50 - Col. 7 line 17, discloses transaction list that contains information about transactions to data items. Ganesh, Fig. 1 and Col. 7 line 20 - Col. 9 line 65, discloses initializing transaction summary data that is used to determine version of a data item to be read/provided that has all committed changes to the data up to a certain time. Ganesh, Fig. 2 and Col. 9 line 16-18, discloses using undo records to remove or “roll back” the changes in the data buffer that were made by transactions that have a commit time after the snapshot time. In combination, Matsui, [0107], discloses if failure has occurred data is restored to the original state based on backup data.)
Claim 11 recites substantially the same limitations as claim 3, and is rejected for substantially the same reasons.
 
Regarding claim 5, Matsui, in view of Whitehead and Ganesh, teaches the electronic device as claimed in claim 1, wherein the processor is configured to prevent the new version data block stored in the memory buffer from being flushed until the first checkpointing is performed in the case in which the data block is updated, such that the memory buffer includes new version data block, the storage includes the previous data block, and the file system region includes multi-version data. (Matsui, Fig. 6 and [0071]-[0072], discloses as part of the checkpoint process if the buffer memory contains any updated page that is not reflected in the data segment area, the updated-page flush module of the commit module flushes the updated page to the corresponding page of the data segment area. Matsui, [0092], discloses "When the same page is updated several times by a plurality of transactions before checkpoint processing occurs, the past versions of the page are sequentially stored in the shadow segment area." In combination, Ganesh, Col. 6 line 50 - Col. 7 line 17, discloses transaction list that contains information about transactions to data items. Ganesh, Fig. 1 and Col. 7 line 20 - Col. 9 line 65, discloses initializing transaction summary data that is used to determine version of a data item to be read/provided that has all committed changes to the data up to a certain time.)
Claim 13 recites substantially the same limitations as claim 5, and is rejected for substantially the same reasons.
 
Regarding claim 6, Matsui, in view of Whitehead and Ganesh, teaches the electronic device as claimed in claim 5, wherein the processor is configure to flush the file page including the updated metadata and the new version data block in the memory buffer to the storage at the time of performing the second checkpointing on the file system region. (Matsui, Fig. 6 and [0067]-[0073], discloses 
Claim 14 recites substantially the same limitations as claim 6, and is rejected for substantially the same reasons.
 
Regarding claim 7, Matsui, in view of Whitehead and Ganesh, teaches the electronic device as claimed in claim 5, wherein the processor is configure to roll forward the file page including the new version data block to the storage in the case in which an error occurs at the time of performing the second checkpointing on the file system region. (Ganesh, Col. 6 line 50 - Col. 7 line 17, discloses transaction list that contains information about transactions to data items. Ganesh, Fig. 1 and Col. 7 line 20 - Col. 9 line 65, discloses initializing transaction summary data that is used to determine version of a data item to be read/provided that has all committed changes to the data up to a certain time. In combination, Matsui, [0012], discloses "in logging, it is necessary, in case of a failure, to recover non-updated data from a log by roll forward.")
Claim 15 recites substantially the same limitations as claim 7, and is rejected for substantially the same reasons.

Regarding claim 8, Matsui, in view of Whitehead and Ganesh, teaches the electronic device as claimed in claim 1, wherein the predetermined condition is at least one of a predetermined period or a condition satisfying a predetermined number of times of a change of the data. (Whitehead, [0064]-[0065], discloses that snapshots are versioning-enabled backup copies that capture the state of the data at a point in time for the purpose of disaster recovery. Whitehead, [0166], discloses creating snapshots based on a regularly scheduled snapshot schedule.)



Claims 9-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui, in view of Ganesh.

Regarding independent claim 9, Matsui teaches a method of controlling an electronic device including a non-volatile new memory including a main memory region and a file system region, the non-volatile new memory serving as a main memory and a storage and being composed of one device, (Matsui, Fig. 1 and [0035]-[0038], discloses a file system comprising a file management system, storage unit, buffer memory and local memory. The storage area (disk area) of the storage unit is divided into a data segment area occupied by files and a shadow segment area which is a temporary write area that temporarily stores the updated data (updated pages) of each file. The examiner interprets the storage area/disk area of the storage unit as non-volatile memory in a single device that is divided into a data segment area occupied by files (i.e. storage/file system region) and a shadow segment area which is a temporary write area that temporarily stores the updated data (e.g. main memory/main memory region).) the method comprising:
performing checkpointing on the file system region at a previous second checkpointing time; (Matsui, Fig. 6 and [0067]-[0073], discloses a checkpointing process that commits any updated page that is not reflected in the data segment area contained in the buffer memory to the data segment area.) and
 	creating a second page in the main memory region and copying the original data of the first page from the first page to the second page for the purpose of roll-back; (Matsui, [0055]-[0057], discloses updates are performed by copying data (image) of a to-be-updated page to a page in the shadow segment area and updating the data in the page. The current-page read module of the read module reads data from the to-be-updated page and copied to a page in the shadow segment area. If a buffer memory is provided between the file management system and the storage unit, this copy process is actually performed on the page (block) in the buffer memory that corresponds to the page and updates to the page in the shadow segment area is also performed on the page (block) in the buffer memory that corresponds to the page. Matsui, [0107], discloses if failure has occurred data is restored to the original state based on backup data.)
updating data of the second page to data of the first page in the main memory region at the time of occurrence of an error; (Matsui, [0055]-[0057], discloses updates are performed by copying data (image) of a to-be-updated page to a 
writing a new version data block and updated metadata to a memory buffer of the file system region based on the first page, (Matsui, [0035]-[0037], discloses a file system comprising a file management system, storage unit, buffer memory and local memory. The storage area (disk area) of the storage unit is divided into a data segment area occupied by files and a shadow segment area which is a temporary write area that temporarily stores the updated data (updated pages) of each file. Matsui, [0055]-[0057], discloses updates are performed by copying data (image) of a to-be-updated page to a page in the shadow segment area and updating the data in the page. The current-page read module of the read module reads data from the to-be-updated page and copied to a page in the shadow segment area. If a buffer memory is provided between the file management system and the storage unit, this copy process is actually performed on the page (block) in the buffer memory that corresponds to the page and updates to the page in the shadow segment area is also performed on the page (block) in the buffer memory that corresponds to the page.) the memory buffer for files of a file system including at least one data block; (Matsui, [0036], discloses each file is a 
removing the second page, (Matsui, Fig. 6 and [0071]-[0072], discloses as part of the checkpoint process if the buffer memory contains any updated page that is not reflected in the data segment area, the updated-page flush module of the commit module flushes the updated page to the corresponding page of the data segment area. Examiner interprets flushing the buffer to be removing the page from buffer.)
applying the new version data block and the updated metadata in the memory buffer to the file page in the storage at the time of performing a second checkpointing; (Matsui, [0055]-[0057], discloses updates are performed by copying data (image) of a to-be-updated page to a page in the shadow segment area and updating the data in the page. The current-page read module of the read module reads data from the to-be-updated page and copied to a page in the shadow segment area. If a buffer memory is provided between the file management system and the storage unit, this copy process is actually performed on the page (block) in the buffer memory that and
deleting data in the main memory region and rolling back at the time of occurrence of an error at the time of performing the computing and the first checkpointing on the main memory region. (Matsui, [0107], discloses if failure has occurred data is restored to the original state based on backup data.)
However, Matsui does not explicitly teach initializing a checkpoint table to which information on a page in which data of the main memory region are changed is written at a previous first checkpointing time;
setting a file attribute of pages of the main memory region to read-only at a previous first checkpointing time; 
performing computing, wherein in the performing of the computing: in the case in which a data update on a first page of the main memory region is requested, writing information on the first page to the checkpoint table; 
writing information on the second page to the checkpoint table, 
changing a file attribute of the first page into write and maintaining the changed file attribute up to the next checkpoint section; 
initializing the checkpoint table, and setting the file attribute of the first page, which is write, to read-only at the time of performing a first checkpointing;
On the other hand, Ganesh teaches initializing a checkpoint table to which information on a page in which data of the main memory region are changed is written at a previous first checkpointing time; (Ganesh, Col. 6 line 50 - Col. 7 line 17, discloses transaction list that contains information about transactions to data items. Ganesh, Fig. 1 and Col. 7 line 20 - Col. 9 line 65, discloses initializing transaction summary data that is used to determine version of a data item to be read/provided that has all committed changes to the data up to a certain time.)
setting a file attribute of pages of the main memory region to read-only at a previous first checkpointing time; (Ganesh, Col. 1 line 56 - Col. 2 line 38 and Col. 10 lines 48-67, discloses snapshots with associated MUST SEE and CANNOT SEE times set where a snapshot version is read only if the data was committed before a specified time. Examiner interprets snapshots to be part of back-up/checkpointing process. Also, Ganesh, Col. 6 lines 3-16, discloses transaction summary data specifying a data buffer refresh time, a data buffer commit time, and an active transaction flag. The active transaction flag indicates whether any transactions had operated on the data and were still active (not yet committed). The examiner further interprets the active transaction flag/status flag for as attributes. Ganesh, Col. 6 line 50 - Col. 7 line 17, discloses transaction list that contains information about transactions to data items. The status flag for active transactions is set as "A" and set to "C" once committed. Examiner interprets the “active” status as an attribute that enables writing and when the status flag for an active transaction is changed to “committed” to be an attribute of the page being set from write to read-only. The examiner interprets the data items to be data files and further interprets that transaction information like the status flag for data items (e.g. data file) as file attributes.)
performing computing, wherein in the performing of the computing: in the case in which a data update on a first page of the main memory region is requested, writing information on the first page to the checkpoint table; (Ganesh, Fig. 2 and Col. 9 line 41-48, discloses loading a copy of a data block into a data buffer is performed in response to a transaction requesting one or more data items within the data block.)
writing information on the second page to the checkpoint table, (Ganesh, Col. 6 line 50 - Col. 7 line 17, discloses transaction list that contains information about transactions to data items. Ganesh, Fig. 1 and Col. 7 line 20 - Col. 9 line 65, discloses initializing transaction summary data that is used to determine version of a data item to be read/provided that has all committed changes to the data up to a certain time.)
changing a file attribute of the first page into write and maintaining the changed file attribute up to the next checkpoint section; (Ganesh, Col. 6 lines 3-16, discloses transaction summary data specifying a data buffer refresh time, a data buffer commit time, and an active transaction flag. The active transaction flag indicates whether any transactions had operated on the data and were still active (not yet committed). The examiner further interprets the active transaction flag/status flag for as attributes. Ganesh, Col. 6 line 50 - Col. 7 line 17, discloses transaction list that contains information about transactions to data items. The status flag for active transactions is set as "A" and set to "C" once committed. Examiner interprets that a status flag for active not committed transactions to be an attribute of the page set to write. The examiner interprets the data items to be data files and further interprets that transaction information like the status flag for data items (e.g. data file) as file attributes. Ganesh, Fig. 1 and Col. 7 line 20 - Col. 9 line 65, discloses initializing transaction summary data that is used to determine version of a data item to be read/provided that has all committed changes to the data up to a certain time.)
initializing the checkpoint table, and setting the file attribute of the first page, which is write, to read-only at the time of performing a first checkpointing; (Ganesh, Col. 6 lines 3-16, discloses transaction summary data specifying a data buffer refresh time, a data buffer commit time, and an active transaction flag. The active transaction flag indicates whether any transactions had operated on the data and were still active (not yet committed). The examiner further interprets the active transaction flag/status flag for as attributes. Ganesh, Col. 6 line 50 - Col. 7 line 17, discloses transaction list that contains information about transactions to data items. The status flag for active transactions is set as "A" and set to "C" once committed. Examiner interprets the “active” status as an attribute that enables writing and when the status flag for an active transaction is changed to “committed” to be an attribute of the page being set from write to read-only. The examiner interprets the data items to be data files and further interprets that transaction information like the status flag for data items (e.g. data file) as file attributes. Ganesh, Fig. 1 and Col. 7 line 20 - Col. 9 line 65, discloses initializing transaction summary data that is used to determine version of a data item to be read/provided that has all committed changes to the data up to a certain time.)
creating a second page in the main memory region and copying the original data of the first page from the first page to the second page for the purpose of roll-back; (Ganesh, Fig. 2 and Col. 9 line 41-48, discloses loading a copy of a data block into a data buffer is performed in response to a transaction requesting one or more data items within the data block. Ganesh, Fig. 2 and Col. 9 line 16-18, discloses using undo records to remove or “roll back” the changes in the data buffer that were made by transactions that have a commit time after the snapshot time.) 
Matsui [0107] teaches that checkpoints are used to restore data to the original state based on backup data if a failure has occurred. The snapshots of Ganesh can be the checkpoints of Matsui. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the file management system of Matsui to incorporate the teachings of snapshot and version control of Ganesh because both address the same field of file version management systems and by incorporating Ganesh into Matsui provides the system with checkpoint/version information tracking.
One of ordinary skill in the art would be motivated to do so to provide an approach for determining whether a transaction in a database system can use a particular version of a data block, that requires relatively fewer system resources than prior approaches, as taught by Ganesh Col. 4 lines 58-64.

Regarding claim 10, Matsui, in view of Ganesh, teaches the method of controlling an electronic device as claimed in claim 9, wherein in the performing of the computing, the second page is rolled back to the first page in the main memory region based on the information written to the checkpoint table or new data in the memory buffer are removed in the file system region to be rolled back to data of a recent checkpointing time, in the case in which an error occurs at the time of the performing of the computing. (Ganesh, Col. 6 line 50 - Col. 7 line 17, discloses transaction list that contains information about transactions to data items. Ganesh, Fig. 1 and Col. 7 line 20 - Col. 9 line 65, discloses initializing transaction summary data that is used to determine version of a data item to be read/provided that has all committed changes to the data up to a certain time. Ganesh, Fig. 2 and Col. 9 line 16-18, discloses using undo records to remove or “roll back” the changes in the data buffer that were made by transactions that have a commit time after the snapshot time. In combination, Matsui, [0107], discloses if failure has occurred data is restored to the original state based on backup data.)
 
Regarding claim 11, Matsui, in view of Ganesh, teaches the method of controlling an electronic device as claimed in claim 9, wherein in the main memory region checkpointing, the second page is rolled back to the first page based on the information written to the checkpoint table in the case in which an error occurs at the time of performing the first checkpointing on the main memory region. (Ganesh, Col. 6 line 50 - Col. 7 line 17, discloses transaction list that contains information about transactions to data items. Ganesh, Fig. 1 and Col. 7 line 20 - Col. 9 line 65, discloses initializing transaction summary data that is used to determine version of a data item to be read/provided that has all committed changes to the data up to a certain time. Ganesh, Fig. 2 and Col. 9 line 16-18, discloses using undo records to 
 
Regarding claim 13, Matsui, in view of Ganesh, teaches the method of controlling an electronic device as claimed in claim 9, wherein in the file system region checkpointing the new version data block stored in the memory buffer is prevented from being flushed until the checkpointing is performed in the case in which the data is updated, such that the memory buffer includes new version data block, the storage includes the previous data block, and the file system region includes multi-version data. (Matsui, Fig. 6 and [0071]-[0072], discloses as part of the checkpoint process if the buffer memory contains any updated page that is not reflected in the data segment area, the updated-page flush module of the commit module flushes the updated page to the corresponding page of the data segment area. Matsui, [0092], discloses "When the same page is updated several times by a plurality of transactions before checkpoint processing occurs, the past versions of the page are sequentially stored in the shadow segment area." In combination, Ganesh, Col. 6 line 50 - Col. 7 line 17, discloses transaction list that contains information about transactions to data items. Ganesh, Fig. 1 and Col. 7 line 20 - Col. 9 line 65, discloses initializing transaction summary data that is used to determine version of a data item to be read/provided that has all committed changes to the data up to a certain time.)
 
 the method of controlling an electronic device as claimed in claim 13, wherein in the file system region checkpointing, the page including the updated metadata and the new version data block in the memory buffer are flushed to the storage at the time of performing the second checkpointing on the file system region. (Matsui, Fig. 6 and [0067]-[0073], discloses a checkpointing process that commits any updated page that is not reflected in the data segment area contained in the buffer memory to the data segment area. In combination, Ganesh, Col. 6 line 50 - Col. 7 line 17, discloses transaction list that contains information about transactions to data items. Ganesh, Fig. 1 and Col. 7 line 20 - Col. 9 line 65, discloses initializing transaction summary data that is used to determine version of a data item to be read/provided that has all committed changes to the data up to a certain time.)
 
Regarding claim 15, Matsui, in view of Ganesh, teaches the method of controlling an electronic device as claimed in claim 13, wherein in the file system region checkpointing, the file page including the new version data block is rolled forward to the storage in the case in which an error occurs at the time of performing the second checkpointing on the file system region. (Ganesh, Col. 6 line 50 - Col. 7 line 17, discloses transaction list that contains information about transactions to data items. Ganesh, Fig. 1 and Col. 7 line 20 - Col. 9 line 65, discloses initializing transaction summary data that is used to determine version of a data item to be read/provided that has all committed changes to the data up to a certain time. In 

Regarding claim 16, Matsui, in view of Ganesh, teaches the method of controlling an electronic device as claimed in claim 9, wherein in the file system region checkpointing, a data block of the memory buffer is flushed to the storage after checkpointing on the first page of the main memory region and the second page is completed. (Matsui, Fig. 6 and [0071]-[0072], discloses as part of the checkpoint process if the buffer memory contains any updated page that is not reflected in the data segment area, the updated-page flush module of the commit module flushes the updated page to the corresponding page of the data segment area. In combination, Ganesh, Col. 6 line 50 - Col. 7 line 17, discloses transaction list that contains information about transactions to data items. Ganesh, Fig. 1 and Col. 7 line 20 - Col. 9 line 65, discloses initializing transaction summary data that is used to determine version of a data item to be read/provided that has all committed changes to the data up to a certain time.)
 
Regarding claim 17, Matsui, in view of Ganesh, teaches the method of controlling an electronic device as claimed in claim 9, further comprising, between the main memory region checkpointing and the file system region checkpointing, flushing a central processing unit (CPU) cache for the purpose of synchronization and maintenance of consistency between the main memory region and the file system region.(Matsui, Fig. 6 and  [0071]-[0072], discloses as part 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EC/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165